UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-8050


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRUCE LEE RICHARDSON, a/k/a Chino,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City.       Martin K.
Reidinger, District Judge. (2:06-cr-00010-MR-1)


Submitted:   March 27, 2014                  Decided:    April 1, 2014


Before MOTZ, Circuit    Judge,    and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bruce Lee Richardson, Appellant Pro Se.      Donald David Gast,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bruce    Lee     Richardson       appeals    the   district       court’s

orders     denying   his     motion     to     compel    and    his    motion      for

reconsideration.        We    have    reviewed     the    record      and   find    no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.           See United States v. Richardson, No.

2:06-cr-00010-MR-1 (W.D.N.C. June 11, 2013; Dec. 2, 2013).                          We

dispense     with    oral    argument        because    the    facts    and     legal

contentions    are   adequately       presented    in    the   materials       before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                          2